DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 15/843793, filed on 12/15/2017. Claims 1-2, 5-6, 8-11, 14-15, and 17 are still pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 15 “mor” should be spelled --more--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 22 “mor” should be spelled --more--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 10-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 9,617,118 to Wesson et al (henceforth referred to as Wesson).

two or more metallic tension elements (i.e. Fig. 6, ref. 32 and column 3, lines 24-25) extending along a length of the belt; and 
two or more non-metallic tension elements (i.e. Fig. 6, ref. 34B) extending along a length of the belt, each non-metallic tension elements formed from a non-metallic material (i.e. column 3, lines 26-27); and 
a jacket (i.e. Fig. 6, ref. 37), wherein the two or more metallic cord tension elements and the two or more non-metallic tension elements are at least partially encased in the jacket
wherein the two or more metallic tension elements and the two or more non-metallic tension elements are arrayed laterally across a lateral width of the belt (i.e. Fig. 6, ref. 32 and 34B); 
wherein the two or more non-metallic cord tension elements include a plurality of fibers extending along a length of the non-metallic tension element bonded to a polymer matrix (i.e. Column 3, lines 30-43);
wherein two or more metallic cord tension elements and the two or more non-metallic tension elements are arranged in two or more groups (i.e. See mark up of Fig. 6B with group 1 and group 2) arranged laterally across a width of the belt, each group including: 
two metallic cord tension elements of the two or more metallic cord tension elements (i.e. see mark up of Fig. 6B); and 
one non-metallic tension element (i.e. see mark up of Fig. 6B) of the two or more non-metallic tension elements disposed between the two metallic cord tension elements; 


    PNG
    media_image1.png
    230
    600
    media_image1.png
    Greyscale

Wherein a laterally outboardmost metallic cord tension element (i.e. mark up Fig. 6, 32a) of the two or more metallic cord tension elements of the two or more metallic cord tension elements is located laterally outboard of the laterally outboardmost non-metallic tension element (i.e. mark up of Fig. 6, ref. 34B-1) of the two or more non-metallic tension elements. 
Wherein the jacket is formed from a polymer material (i.e. Column 4, lines 43-45). 
Wherein each metallic cord tension element of the two or more metallic cord tension elements has a greater cord width in a belt thickness direction than each non-metallic tension element width in the belt thickness direction of the two or more non-metallic tension elements (i.e. Fig. 6, ref. 32 and 34B).

    PNG
    media_image2.png
    232
    645
    media_image2.png
    Greyscale

Regarding claims 10-11, 14-15, Wesson discloses an elevator system (i.e. Fig. 1), comprising: 
a hoistway (i.e. given); 
a drive machine (i.e. given in Fig. 1, ref. 31A) having a traction sheave (i.e. Fig. 1, ref. 31A) coupled thereto; 
an elevator car (i.e. Fig. 1, ref. 22) movable within the hoistway; and 
a belt (i.e. Fig. 1, ref. 30) operably connected to the elevator car and interactive with the traction sheave to suspend and/or drive the elevator car along the hoistway, the belt including: 
two or more metallic cord tension elements (i.e. Fig. 6, ref. 32 and column 3, lines 24-25) extending along a length of the belt; and 
two or more non-metallic tension elements (i.e. Fig. 6, ref. 34B) extending along a length of the belt, each non-metallic tension elements formed from a non-metallic material (i.e. column 3, lines 26-27); 
a jacket (i.e. Fig. 6, ref. 37), wherein the two or more metallic cord tension elements and the two or more non-metallic tension elements are at least partially encased in the jacket

wherein the two or more non-metallic cord tension elements include a plurality of fibers extending along a length of the non-metallic tension element bonded to a polymer matrix (i.e. Column 3, lines 30-43);
wherein two or more metallic cord tension elements and the two or more non-metallic tension elements are arranged in two or more groups (i.e. See mark up of Fig. 6B with group 1 and group 2) arranged laterally across a width of the belt, each group including: 
two metallic cord tension elements of the two or more metallic cord tension elements (i.e. see mark up of Fig. 6B); and 
one non-metallic tension element (i.e. see mark up of Fig. 6B) of the two or more non-metallic tension elements disposed between the two metallic cord tension elements; 
wherein a portion of the jacket (i.e. mark up of Fig. 6B, portion of the jacket between metallic cord tension elements of group 1 and group 2) is disposed between laterally adjacent groups of the two or more groups.
Wherein a laterally outboardmost metallic cord tension element (i.e. mark up Fig. 6, 32a) of the two or more metallic cord tension elements of the two or more metallic cord tension elements is located laterally outboard of the laterally outboardmost non-metallic tension element (i.e. mark up of Fig. 6, ref. 34B-1) of the two or more non-metallic tension elements.
Wherein the jacket is formed from a polymer material (i.e. Column 4, lines 43-45). 
.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,617,118 to Wesson et al in view of US Patent No. 7,661,514 to Ach (henceforth referred to as Ach). 
Regarding claims 8- 9 and 17, Wesson does not specifically teach the fibers are formed of carbon, glass, polyester nylon, or aramid nor teach the metallic cord tension element is formed of a plurality of steel cords. However, these fiber materials and steel cord structure is common in the art and not novel to the invention. For example, Ach teaches a belt (i.e.  Fig. 2) for suspending and/or driving an elevator system component (i.e. Fig. 3) comprising two or more metallic cord tension elements (i.e. Fig. 2, ref. 14.1) and two or more non-metallic cord tension elements (i.e. Fig. 2, ref. 16.1, 16.2) arrayed laterally across a width of the belt wherein the two or more non-metallic cord tension elements includes a plurality of fibers formed from one or more of carbon, glass, polyester, nylon, or aramid material (i.e. claim 4: in this case . 
Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Wesson does not teach grouping of the metallic and non-metallic tension elements as recited in claims 1 or 10. This argument is not persuasive because Wesson does teach a grouping of one non-metallic (i.e. Fig. 6, ref. 34B) between two metallic tension cord tension elements (i.e. Fig. 6, ref. 32) and teaches at least two groups disposed laterally along a width of the belt with a portion of the jacket between the two groups (i.e. see mark up of Fig. 6B) as detailed in the 102 rejection above. Therefore the rejection is maintained. 
Conclusion	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654